DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 17 which is claiming both a fingerprint recognition method and fingerprint recognition device according to claim 1, renders the claim indefinite, because the claim as presented includes a reference to more than one statutory class of invention. See MPEP 2173.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Regarding claim 18 and 19 are also rejected for the same reasons as provided for claim 17 above, due to their dependence on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2017/0337413) in view of He et al. (2017/0270342).

Regarding claim 1, Bhat teaches a fingerprint recognition device. comprising: a substrate (120; Fig 20); a plurality of point light sources on the substrate (102; Fig 20; para [0128] one or more separate optical emitters 102 may be mounted behind the partially-transparent display 119), which are configured to emit light (para [0128] one or more separate optical emitters 102 may be mounted behind the partially-transparent display 119. Light from these emitters 102 may be transmitted through the partially transparent display 119, reflected off the external body part 116 and detected by the detector element 100.); a plurality of light sensors (100; Fig 20; para [0125] with one or more optical detector elements 100 mounted to the backside of the display 119…a detector element 100, which may be an array of photodiodes or other photodetectors, mounted to the rear of the partially-transparent display 119) on the substrate, which are configured to generate an electrical signal based on the light emitted from the plurality of point light sources and reflected from a touch surface (Abstract: An array of photodetectors detects light reflected back by the body part and generates signals corresponding to an image of the light reflection, which corresponds to the light absorption pattern in the body part. Para [0145] The emitted light is reflected and absorbed by the body part 116 above or in contact with the display glass 154 proximate to the photodetector element 158, and the signal from the photodetector element 158 is processed by detector circuitry to identify characteristics of the body part 116, such as a fingerprint, blood vessels, face recognition, combinations thereof, etc.); and a display layer (119; Fig 20).
Bhat fails to teach the display layer on the plurality of light sensors; as claimed.
He teaches a fingerprint recognition device, comprising: a plurality of light sensors (Fig 2B; para [0063] an optical sensor array of optical sensing pixels or photodetectors which convert the optical image in the returned light into pixel signals for further processing) and a display layer (display screen; Fig 2B) on the plurality of light sensors (para [0063] An optical sensor module is coupled to, and located underneath, the display screen assembly module to receive and capture the returned light from the top surface of the touch sensing screen module and to guide and image the returned light onto an optical sensor array of optical sensing pixels or photodetectors which convert the optical image in the returned light into pixel signals for further processing. Underneath the optical sensor module is the device electronics structure containing certain electronic circuits for the optical sensor module and other parts in the device 200. The device electronics may be arranged inside the device housing and may include a part that is under the optical sensor module as shown in FIG. 2B).


Regarding claim 3, Bhat teaches the device according to claim 1, wherein the plurality of point light sources and the plurality of light sensors are on a display side of the substrate (Fig 20 shows 100 and 102 being on the display side which is closer to 119).

Regarding claim 5, Bhat teaches the device according to claim 1, wherein the plurality of point light sources are arranged in an array (Abstract: A light source, such as an array of LEDs, emit light through the surface so as to be reflected and partially absorbed by the body part. Para [0051] An example of an array of pixels 11 for a combination fingerprint detector and blood vessel location detector may be an array that is 2 cm.times.2 cm and contains 800 pixels 11.. para [0071] the array light source).

Regarding claim 12, Bhat teaches the device according to claim 1, wherein: each of the plurality of point light sources comprises a plurality of light emitting devices arranged in an array, and each of the plurality of light emitting devices is one selected from the group consisting of OLED, LED, and MicroLED (Abstract: A light source, such as an array of LEDs, emit light through the surface so as to be reflected and partially absorbed by the body part An array of photodetectors detects light reflected back by the body part and generates signals corresponding to an image of the light reflection, which corresponds to the light absorption pattern in the body part. para [0046] The device 10 comprises an array of pixels 11 formed by micro-LEDs 12 or other light sources, such as vertical-cavity surface emitting lasers (VCSELs). Such lasers are considered a subset of light emitting diodes. Para [0048]).

Regarding claim 13, Bhat teaches the device according to claim 5, wherein the plurality of point light sources are configured to illuminate according to a predetermined illumination sequence (para [0015] Different LEDs emitting different wavelengths may be separately energized, and the reflected light is detected by a broad spectrum photodetector to determine different types of biologic features of the body part).

Regarding claim 15, Bhat teaches a display device comprising the fingerprint recognition device according to claim 1 (Fig 20; para [0125] FIGS. 19 and 20 illustrate a partially transparent display 119, such as a partially-transparent OLED display, with one or more optical detector elements 100 mounted to the backside of the display 119, such as on a backside glass plate 120. The display 119 may comprise an array of deliberately transparent areas 121 ("transparent pixels"), shown in FIG. 20, whose purpose is to provide an optical path through the display 119, thereby rendering it partially transparent).

Regarding claim 17, Bhat teaches a fingerprint recognition method using the fingerprint recognition device according to claim 1, the method comprising: detecting a contact by a user on the touch surface (para [0101] In step 82, the output window of the bio-sensor is touched by a body part for analysis. A touch sensor, or a light shadow sensor, may be incorporated in the device for detecting when a body part is over the output window to start the image detection process.), causing the plurality of point light sources to emit a light toward the touch surface at a position of the contact (para [0102] In step 84, the LEDs are energized to apply the desired wavelengths to the body part to detect localized light absorption by the body part for fingerprint detection, blood vessel detection, pulse, etc. The LEDs may be energized concurrently or sequentially. If the LEDs are energized sequentially, the photodetectors may be selectively read so as to better associate absorption of the light with the locations in the body part proximate to the energized LED. The sequential illumination may be in any pattern.), detecting a light reflected from the touch surface at the position of the contact (para [0103] In step 86, the signals from the photodetector array are scanned, such as by column and row, to detect the relative magnitudes of the detected light across the array to effectively obtain a detailed image of the light absorption by the body part), and generating an image of the fingerprint of the user based on the detected light (Fig 13. Para [0103] In step 86, the signals from the photodetector array are scanned, such as by column and row, to detect the relative magnitudes of the detected light across the array to effectively obtain a detailed image of the light absorption by the body part).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2017/0337413) in view of He et al. (2017/0270342) as applied to claim 1 above, and further in view of Chen et al. (2016/0041663).

Regarding claim 2, Bhat and He teaches the device as explained for claim 1 above.
Bhat and He fails to teach wherein the plurality of point light sources and the plurality of light sensors are on opposite sides of the substrate, with the plurality of light sensors being on a display side of the substrate; as claimed.
Chen teaches a device comprising a substrate (24; Fig 17; Fig 18), light source (para [0053] light-emitting components (e.g., infrared light-emitting diodes, lasers, etc.)), light sensor (para [0053] light-based proximity sensors (e.g., a light detector and photodetector for transmitting light and gathering reflected light),) and a display layer (para [0027] Display 14 may be a touch sensitive display that includes a touch sensor or may be insensitive to touch.). Chen also teaches mounting circuits on opposite sides of the substrate (para [0049] Electrodes 70 and 68 may be formed on the same surface of substrate 24 or may be formed on opposite sides of substrate 24. Para [0057] Image sensor 90 and lens 88 may be mounted within device 10 in alignment with display substrate 24. Display cover layer 44 and display substrate 24 are clear (in the example of FIG. 13), which allows image light 86 from an external object on the exterior of device 10 to pass through layer 44 and substrate 24. Light 86 that has passed through layer 44 and substrate 24 may then be focused onto image sensor 90 by lens 88. Image sensor 90 may convert the incoming light 86 into a digital image for processing by the control circuitry of device 10. If desired, a circular polarizer may be incorporated into display 14 to suppress reflections from light-emitting diodes 30 and other circuit components on the surface of substrate 24.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified and rearranged light sources, light sensors with respect to substrate and display in view of teachings of Chen in order to yield predictable result of device wherein the plurality of point light sources and the plurality of light sensors are on opposite sides of the substrate, with the plurality of light sensors being on a display side of the substrate; while still providing display and fingerprint recognition functions.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2017/0337413) in view of He et al. (2017/0270342) as applied to claim 1 above, and further in view of You et al. (2018/0039849).

Regarding claim 4, Bhat and He teaches the device as explained for claim 1 above.
Bhat and He fails to teach further comprising a light shielding layer on a side of the plurality of the light sensor facing the at least one point light source; as claimed.
You teaches an image capturing device comprising a light shielding layer (140; Fig 1) on a side of light sensor (130; Fig 1) facing at least one point light source (120; Fig 1).
.

Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2017/0337413) in view of He et al. (2017/0270342) as applied to claim 1 above, and further in view of Wu et al. (2017/0323144).

Regarding claim 9, Bhat and He teaches the device as explained for claim 1 above.
Bhat and He fails to teach wherein: each of the plurality of point light sources comprises a light source and a pinhole layer on the light source, and the pinhole layer comprises a pinhole array; as claimed.
Wu teaches a fingerprint identification module comprising: point light source comprises a light source (130; Fig 7A) and a pinhole layer (142; Fig 7A) on the light source, and the pinhole layer comprises a pinhole array (Fig 7A. para [0053] The optical element layer 140 is adapted to adjust the shape, the incident angle, or other optical characteristics of the light beam incident onto the fingerprint identification sensor 120. According to desired optical effects or the adopted light source 130, the optical element layer 140 may include a pinhole array element, a fiber array element, an anti-spy film, a light diffraction element, or a polarizer. The pinhole array element may include a plurality of pinholes disposed corresponding to the microstructures 112, wherein sizes of the pinholes (or the microstructures 112) may be altered based on different design requirements. The light diffraction element may include a grating, but the invention is not limited thereto. For example, the optical element layer 140 may include a pinhole array element, a fiber array element, or an anti-spy film to acquire a collimating effect. On the other hand, the optical element layer 140 may include a light diffraction element or a polarizer when the light source 130 includes a laser light source. Para [0065] The optical element layer 140 includes a plurality of light guide elements 142. The light source 130 is located between the light guide elements 142. The fingerprint identification sensors 120 are attached to the light guide elements 142 through the second adhesive layer AD2, respectively. The second adhesive layer AD2 may be a light-transmissive adhesive layer and may be, for example, a light-curing adhesive layer, but the invention is not limited thereto. In addition, a refractive index of the second adhesive layer AD2 may be identical to the refractive index of the light guide elements 142, but the invention is not limited thereto.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bhat and He with the teachings of Wu, because this will provide function of transmitting light to the finger and preventing any loss of light, thus improving the accuracy of the device. Furthermore, incorporating the features of Wu to each of the point light source of Bhat and He will provide improved functionality across the whole fingerprint sensing device.

Regarding claim 10, Bhat and He teaches the device as explained for claim 9 above.

Wu teaches the fingerprint identification module wherein each pinhole in the pinhole array is tapered (Fig 7A shows the pinhole is wider at one end and narrow at other end).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bhat and He with the teachings of Wu, because this will provide function of transmitting light to the finger and preventing any loss of light, thus improving the accuracy of the device. Furthermore, incorporating the features of Wu to each of the point light source of Bhat and He will provide improved functionality across the whole fingerprint sensing device.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2017/0337413) in view of He et al. (2017/0270342) as applied to claim 1 above, and further in view of Wu et al. (2017/0323144) as applied to claim 9 above, and further in view of Holman (2017/0090102).

Regarding claim 11, Bhat, He and Wu teaches the device as explained for claim 9 above.
Bhat, He and Wu fails to teach wherein: the pinhole layer comprises a reflective coating layer: and the reflective coating layer is at least one selected from (i) a metal layer comprising a metal having a high reflectivity and (ii) a dielectric layer comprising a low 
Holman teaches an apparatus comprising a pinhole layer comprises a reflective coating layer: and the reflective coating layer is at least one selected from (i) a metal layer comprising a metal having a high reflectivity (para [0049] As another example, a plurality of transmissive optical apertures (e.g., pinholes, clear openings, etc.) can be provided in the reflective metal film or coating such that a portion of the incident light is transmitted through the optical apertures out of the redirecting element 305.) (Note: claims as presented recites at least one, and prior art Holman teaches at least one, thus meeting the claim limitation).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bhat, He and Wu with the teachings of Holman, because this will provide function of transmitting light and the coating with prevent decrease in the intensity of light, thus improving the device functionality.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2017/0337413) in view of Hao (2016/0162096).

Regarding claim 14, Bhat teaches an organic light-emitting diode (OLED) device for fingerprint recognition comprising: a point light source layer (see illustrated Fig 20 below) comprising at least one point light source (102; Fig 20) configured to emit light (para [0128] one or more separate optical emitters 102 may be mounted behind the partially-transparent display 119. Light from these emitters 102 may be transmitted through the partially transparent display 119, reflected off the external body part 116 and detected by the detector element 100.), an array substrate (see illustrated Fig 20 below), a display panel (119; Fig 20); and a protective layer (92; Fig 20), arranged in the stated order, wherein the light emitting layer comprises a plurality of light sensors (100; Fig 20; para [0125] with one or more optical detector elements 100 mounted to the backside of the display 119…a detector element 100, which may be an array of photodiodes or other photodetectors, mounted to the rear of the partially-transparent display 119) configured to generate an electric signal based on the light emitted from the plurality of point light sources and reflected from a touch surface of the OLED device (Abstract: An array of photodetectors detects light reflected back by the body part and generates signals corresponding to an image of the light reflection, which corresponds to the light absorption pattern in the body part. Para [0145] The emitted light is reflected and absorbed by the body part 116 above or in contact with the display glass 154 proximate to the photodetector element 158, and the signal from the photodetector element 158 is processed by detector circuitry to identify characteristics of the body part 116, such as a fingerprint, blood vessels, face recognition, combinations thereof, etc.).


    PNG
    media_image1.png
    320
    780
    media_image1.png
    Greyscale


Bhat fails to teach a first electrode, a light emitting layer, a second electrode, and a protective layer, arranged in the stated order; as claimed.
Hao teaches an OLED touch control display device comprising: an array substrate (para [0020] a substrate), a first electrode (para [0024] a first electrode layer of the OLED display element at the side of substrate), a light emitting layer (para [0027] an organic emitting light layer and a second electrode layer on a surface of each first electrode layer away from the substrate), a second electrode (para [0027] an organic emitting light layer and a second electrode layer on a surface of each first electrode layer away from the substrate), and a protective layer (para [0061] The OLED touch control display device further comprises a polarizer 21 located on the transparent touch panel 2 and a scratch resistant transparent hard film 22 located on the polarizer 21; the polarizer 21 is employed to improve the display result, and the scratch resistant transparent hard film 22 is employed to protect the transparent touch panel 2), arranged in the stated order (Fig 5; para [0069]-[0084]). 


Regarding claim 16, Bhat teaches a display device comprising the OLED device according to claim 14 (Fig 20; para [0125] FIGS. 19 and 20 illustrate a partially transparent display 119, such as a partially-transparent OLED display).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, prior art of record fails to teach the following claim limitations of “wherein a distance between a pair of adjacent point light sources satisfies a relationship defined by formula (1):  p ≤ d tan θ1 / √2 , in which p is the distance between the pair of adjacent point light sources, d is the distance between a first of the pair of point light sources and the imaging surface. and θ1 is the maximum divergence angle of .

Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 18, prior art of record fails to teach the following claim limitations of “turning off a backlight at the position of the contact”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails to teach the following claim limitations of “tuning off a display in the portion of the display layer corresponding to the position of the contact”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623